Citation Nr: 1300363	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  05-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to an initial rating in excess of 10 percent prior to January 17, 2006; and in excess of 20 percent from January 17, 2006, for residuals of shell fragment wounds to the right knee.

3.  Entitlement to an initial rating in excess of 30 percent for injury to Muscle Group XVIII of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wounds to the right leg.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wounds to the right thigh.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wounds to the left leg.
7.  Entitlement to an initial rating in excess of 10 percent prior for residuals of shell fragment wounds to the left hip.

8.  Entitlement to an initial rating in excess of 40 percent for injury to Muscle Group XVI of the left hip.

9.  Entitlement to an initial compensable rating for residuals of shell fragment wounds to the left buttocks.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1969.  His awards and decorations include the Purple Heart and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Considering the complexity of the case, the Board finds that a brief procedural history would be beneficial.  In the August 2004 rating action on appeal, the RO granted service connection for residuals of shell fragment wounds to the right knee, with an assigned evaluation of 10 percent, effective February 6, 2004; and to grant service connection for residuals of shell fragment wounds to the right leg, left leg, left hip, and left buttocks, with separately assigned evaluations of zero percent for each disorder, effective February 6, 2004.  The Veteran disagreed with the disability evaluations assigned to these disabilities in his October 2004 notice of disagreement.  

In a July 2005 rating action, and in recognition that service connection for the residuals of shell fragment wounds was previously granted in September 1972, the RO assigned 10 percent evaluations for, respectively, the above right leg, left leg, and left hip disabilities, effective April 24, 1972.  The RO also assigned a separate 10 percent evaluation for residuals of shell fragment wounds to the right thigh, effective April 24, 1972.  The RO continued the 10 percent and noncompensable evaluations for, respectively, the right knee and left buttocks disorders, but assigned an effective date of April 24, 1972, for the assignment of those evaluations.  

Given that service connection was granted in September 1972 for residuals of shell fragment wounds of the "right leg," the Board finds that the proper evaluation assignable for the right thigh disorder is on appeal.  Also, as the Veteran expressed disagreement with the initial disability ratings assigned to the right leg, left leg, left hip, right knee, left buttocks, and right thigh disorders, and because the RO during the course of this appeal changed the effective date of these disorders to April 24, 1972, the Board concludes that these are initial ratings dating back to that date.  Indeed, the Board's March 2011 Remand indicated that the ratings on appeal were initial ratings dating back to 1972.  See March 2011 Remand at 5.  

In a May 2006 rating action, the RO increased the evaluation assigned to the right knee disorder to 20 percent, effective January 17, 2006.  This rating action also awarded separate 10 percent evaluations for scars of the left hip, right thigh, right knee, and left lower leg.  Those separate evaluations were made effective January 17, 2006.  
In September 2006, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board remanded this case for additional development in February 2008.  While the case was on remand, the RO granted service connection for headaches in a September 2010 rating decision.  As the Veteran has not expressed disagreement with the initial rating and/or effective date assigned, the Board concludes that this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In December 2010, the RO increased the right knee disorder rating and the left hip disorder rating to 30 percent each, effective August 20, 2010.  

The issues were again remanded in March 2011 to afford the Veteran a VA examination.  Following development pursuant to the Board's March 2011 Remand, the Appeals Management Center (AMC) issued a rating action in September 2012 that granted service connection for an injury to Muscle Group XVI of the left hip evaluated as 40 percent disabling, effective August 20, 2010, and also granted service connection for an injury to Muscle Group XVIII of the right knee, evaluated as 30 percent disabling, also effective August 20, 2010.  

The Veteran was previously awarded increased ratings of 30 percent for both the left hip and right knee, effective August 20, 2010. In the September 2012 rating action, the AMC noted that the 40 percent and 30 percent ratings for injuries to Muscle Groups XVI and XVIII, respectively, were separate evaluations under different diagnostic codes compared to the residuals of shell fragment wounds to the left hip and right knee. This rating action makes clear that the 40 percent rating for injury to Muscle Group XVI of the left hip was in place of the previously assigned 30 percent rating for residuals of shell fragment wounds to the left hip, effective August 20, 2010. Likewise, the 30 percent rating for injury to Muscle Group XVIII of the right knee took the place of the previously assigned 30 percent rating for residuals of shell fragment wounds to the right knee, effective August 20, 2010.  

However, this rating action did not sever service connection for residuals of shell fragment wounds to the left hip and right knee.  Rather, as regards the Veteran's service connected left hip and right knee disabilities, he is now service-connected for four disabilities--two each of the left hip and right knee.  Service connection for both injuries to Muscle Groups XVI and XVIII of the left hip and right knee, respectively, in addition to service connection for residuals of shell fragment wounds to the left hip and right knee has been granted.  Thus, the Board has characterized the issues as set forth on the title page.  

As regards the injuries to Muscle Groups XVI and XVIII, the Board observes that the Veteran has not actually expressed disagreement with the effective dates and/or disability ratings assigned.  However, when affording the Veteran the benefit-of-the-doubt, this appeal originated, in part, due to the Veteran's disagreement of the ratings assigned to his service-connected shell fragment wound injuries.  In other words, the Veteran is seeking increased ratings for all manifestations of his shell fragment wounds, however diagnosed.  Therefore, the Board concludes that it has jurisdiction of these issues and will determine whether increased ratings are warranted for these muscle injuries.

To the extent that higher ratings were awarded for some of the Veteran's disabilities during this appeal, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased evaluations for some of his service-connected disabilities.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for higher evaluations of his disabilities.  Nor has he otherwise suggested that the maximum ratings available for his disabilities are not being sought.  Thus, the Board concludes that the issues of entitlement to higher ratings for the Veteran's service-connected lower extremity disabilities remain before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, yet another remand is necessary for all of the issues on appeal.  The Board sincerely regrets remanding these issues for a third time, but a review of the record indicates that a remand is warranted.  

Beginning with the Veteran's claim for service connection for hypertension, to include as secondary to service-connected disabilities, the Veteran was afforded a VA examination in July 2012.  The examiner opined that the onset of the Veteran's hypertension was independent of his service-connected problems and that none of the Veteran's service-connected conditions could be construed as causing hypertension.  However, no rationale for such opinion was provided.  Therefore, without a rationale for that opinion, the Board finds that it is inadequate and a remand is necessary to obtain an addendum opinion from that examiner explaining the negative nexus opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board observes that the examiner did not provide an opinion as to whether any of the Veteran's service-connected disabilities aggravate his hypertension.  The Board's March 2011 Remand included a directive that an opinion as to whether the Veteran's hypertension was chronically worsened by any of his service-connected disorders was to be obtained.  Thus, the July 2012 examination did not comply with the Board's opinion request.  

Because of the AMC's failure to comply with the Board's Remand as to this issue, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

As for the remaining claims on appeal, the Board observes that the disability ratings on appeal have been rated pursuant to diagnostic codes for muscle injuries.  In this regard, the Board further observes that amendments have been made to the regulations pertaining to evaluating muscle injuries since the award of service connection.  As briefly discussed in the Introduction, the RO found clear and unmistakable error (CUE) in a 1972 rating action that established service connection for residuals of shell fragment wounds to both legs and the left buttocks.  In finding CUE, the RO established separate grants and ratings for the Veteran's right knee, right leg, right thigh, left leg, and left hip disabilities, effective April 24, 1972.  See July 2005 rating action.  As discussed in the Introduction, the Board considers the Veteran's ratings claims to be disagreements with the initial awards dating back to April 24, 1972.  

The Board notes that effective July 3, 1997, VA amended the Schedule for Rating Disabilities regarding the evaluation of muscle injuries.  In this case, the July 2005 rating action that assigned disability ratings, effective April 24, 1972, did not consider the Veteran's disabilities under the laws in effect at that time.  Rather, the rating action indicates that the disability ratings assigned at that time were under the new criteria for evaluating muscle injuries.  In fact, at no time during this appeal does it appear that either the RO or the AMC has considered the pre-1997 regulations for rating muscle disabilities when evaluating the Veteran's claims, even though the Board noted in its March 2011 Remand that these were initial rating claims dating from 1972.  

Furthermore, the Board's March 2011 Remand noted that as regards the right thigh, left hip, right knee, and left buttock shell fragment wound claims, under the law at the time of the initial ratings in 1972, combination of ratings of muscle injuries in the same anatomical segment or of muscle injuries affecting the movements of a single joint, either alone or in combination or limitation of the arc of motion will govern the ratings in the same anatomical region as across the knee or the pelvic girdle and thigh, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. 38 C.F.R. § 4.55(a) (1971).  In readjuciating these claims following the Board's Remand development, it does not appear that the AMC considered the version of 38 C.F.R. § 4.55(a) in effect in 1972.  

Therefore, as there is no indication that the AMC has considered the old criteria for evaluating muscle injuries, to include consideration of the version of 38 C.F.R. § 4.55(a) in effect in 1972, a remand is necessary so that both the old and the new criteria can be considered.  

In finding that a remand is necessary so that the old criteria can be considered, the Board acknowledges that service connection for injuries to Muscle Groups XVIII of the right knee and XVI of the left hip was made effective August 20, 2010, and thus, the old criteria do not apply.  However, the Board finds that these issues are inextricably intertwined with the issues of increased ratings for residuals of shell fragment wounds to the right knee and left hip.  In this regard, the Board observes that due to the various ratings assigned to the Veteran's lower extremities, it is possible that the "amputation rule" might preclude the assignment of higher ratings.  

The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68.  For example, for lower extremities, amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation.  38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162-5164.  Thus, it is possible that increased ratings for these muscle injuries could be precluded if increased ratings are assigned to the residuals of shell fragment wounds to the right knee and left hip.  As such, the Board finds that these issues are inextricably intertwined and should be remanded as well.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, the Board observes that, in some cases, retrospective opinions may be warranted to determine the severity of a veteran's disability during the course of the appeal.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (a retrospective opinion may be warranted if an appropriate rating cannot be granted based on the evidence of record and there is evidence that indicates that a higher rating or ratings may be warranted).  In this case, there is a lack of medical evidence between 1972 and 2004.  However, at a VA examination in August 2010, the Veteran reported having significant discomfort in the right knee and left hip since the injury.  As a remand is required for consideration of the old criteria, the Board finds that, on remand, a retrospective medical opinion would also be beneficial.  

For the reasons set forth above, the Board concludes that a remand is necessary for the issues on appeal.  In remanding these issues, the Board observes that, after completing the Board's March 2011 Remand development, the AMC issued both a rating action and an SSOC in September 2012.  However, neither the rating action nor the SSOC addressed the issue of a rating in excess of 10 percent for residuals of shell fragment wounds to the left leg.  On remand, the AMC should be sure to adjudicate all issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion with rationale as to the reason that the Veteran's hypertension is not caused by his service-connected disabilities as well as an opinion regarding aggravation from the July 2012 examiner (or, if he is unavailable, a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner is requested to review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities.  [In this regard, the Board notes that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD); shell fragment wounds to the right knee, right leg, right thigh, left leg, left hip, and left buttock; injuries to Muscle Groups XVI (left hip) and XVIII (right knee); tinnitus; scars associated with shell fragment wounds to the left leg, left hip, right knee, and right thigh; bilateral hearing loss; and headaches.]  If the Veteran is found to have hypertension that is aggravated by his service-connected disabilities, the examiner should quantify the approximate degree of aggravation.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Obtain a retrospective opinion from an appropriate VA medical specialist as to the severity of the Veteran's service-connected shell fragment wounds to the right knee, right leg, left leg, right thigh, left hip, and left buttock; and scars associated with shell fragment wounds to the left leg, left hip, right knee, and right thigh for the time period prior to the first VA examination of record in June 2004-to the extent possible.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

3.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues on appeal-as are listed on the title page of this Remand.  [The issues of an initial rating in excess of 10 percent prior to January 17, 2006; and in excess of 20 percent from January 17, 2006, for residuals of shell fragment wounds to the right knee; an initial rating in excess of 10 percent for residuals of shell fragment wounds to the right leg; an initial rating in excess of 10 percent for residuals of shell fragment wounds to the right thigh; an initial rating in excess of 10 percent for residuals of shell fragment wounds to the left leg; an initial rating in excess of 10 percent prior for residuals of shell fragment wounds to the left hip; and an initial compensable rating for residuals of shell fragment wounds to the left buttocks must be must be adjudicated with application of the former and revised criteria for evaluating muscle disabilities as appropriate.]

If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


